Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2009

Kirtz v. Michael Barkley
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1876




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Kirtz v. Michael Barkley" (2009). 2009 Decisions. Paper 1312.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1312


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-171                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 09-1876


                                    SHAWN KIRTZ,
                                                       Appellant

                                            v.

                                 MICHAEL BARKLEY


                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                (D.C. Civil No. 09-01135)
                     District Judge: Honorable Mitchell S. Goldberg


       Submitted under 28 U.S.C. § 1915(e)(2)(B) or for possible summary action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 30, 2009

                   Before: BARRY, AMBRO and SMITH, Circuit Judges

                              (Opinion filed: May 26, 2009)


                                        OPINION


PER CURIAM

      Pro se appellant Shawn Kirtz appeals from the dismissal of a lawsuit that he filed

in the U.S. District Court for the Eastern District of Pennsylvania. In March 2009, Kirtz

filed a one-paragraph complaint requesting an “emergency audit of [his] account [] [t]o
see if property in question power of attorney” was given to him. It appears that this cause

of action is in some way tied to the complaint that Kirtz filed in the District Court in Civil

Action 09-cv-00863. On March 19, 2009, the District Court dismissed the complaint,

stating that it was “legally and factually unintelligible” and that “[r]easonable efforts to

decipher the nature of the claims have failed to produce an understanding of the harm

alleged or the relief sought.” The District Court’s dismissal order also noted that Kirtz

had failed to include a statement of jurisdiction.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Having granted Kirtz leave to

proceed in forma pauperis, we must now determine whether his appeal should be

dismissed pursuant to 28 U.S.C. § 1915. Neitzke v. Williams, 490 U.S. 319, 327 (1989).

Having reviewed Kirtz’s complaint, we agree with the District Court that his claims are

legally and factually unintelligible, and that he has failed to present a cognizable cause of

action. See Fed. R. Civ. P. 8; Neitzke, 490 U.S. at 327 n.6. Furthermore, Kirtz failed to

clarify his claims in his submissions to this Court, and we remain unable to understand

the harm alleged or the relief sought.

       Accordingly, because this appeal presents no arguable legal issue, we will dismiss

it pursuant to 28 U.S.C. 1915(e)(2)(B). We deny Kirtz’s motions for a jury trial and for

an emergency audit of his account.




                                               2